18-23538-rdd        Doc 2422        Filed 02/05/19 Entered 02/05/19 17:55:25               Main Document
                                                Pg 1 of 3



 FRIED, FRANK, HARRIS, SHRIVER
   & JACOBSON LLP
 One New York Plaza
 New York, New York 10004
 Telephone: (212) 859-8000
 Facsimile: (212) 859-4000
 Brad Eric Scheler, Esq.
 Jennifer L. Rodburg, Esq.
 Attorneys for Vornado Realty L.P.,
 770 Broadway Owner LLC and
 One Penn Plaza LLC, as Landlord

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------   x
                                                                    :
In re:                                                              :   Chapter 11
                                                                    :
SEARS HOLDINGS CORPORATION, et al.,                                 :
                                                                        Case No. 18-23538 (RDD)
                                                                    :
                                                                    :   (Jointly Administered)
                                                                    :
                               Debtors.                             :
                                                                    :
                                                                    :
 ----------------------------------------------------------------   x

     JOINDER BY VORNADO REALTY L.P. AND CERTAIN OF ITS WHOLLY-
       OWNED AND CONTROLLED SUBSIDIARIES IN THE OBJECTION OF
      VARIOUS LANDLORDS TO NOTICES OF FILING REVISED PROPOSED
    ORDER (I) AUTHORIZING THE ASSET PURCHASE AGREEMENT AMONG
   SELLERS AND BUYER, (II) AUTHORIZING THE SALE OF CERTAIN OF THE
     DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS
       AND ENCUMBRANCES, (III) AUTHORIZING THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS, AND LEASES IN
      CONNECTION THEREWITH AND (IV) GRANTING RELATED RELIEF
______________________________________________________________________________

         Vornado Realty L.P., and its wholly-owned and controlled subsidiaries, 770 Broadway

Owner LLC and One Penn Plaza LLC (“Landlord”), by and through its counsel, Fried, Frank,

Harris, Shriver & Jacobson, LLP, hereby submits this joinder (the “Joinder”) and joins in the


                                                          1
18-23538-rdd         Doc 2422       Filed 02/05/19 Entered 02/05/19 17:55:25                Main Document
                                                Pg 2 of 3



Objection of Landlords [Docket Nos. 2380 and 2380-1] (the “Landlord Objection”)1 to the

Notice of Filing Revised Proposed Order (I) Approving the Asset Purchase Agreement Among

Sellers and Buyer, (II) Authorizing the Sale of Certain of the Debtors’ Assets Free and Clear of

Liens, Claims, Interests and Encumbrances, (III) Authorizing the Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases in Connection Therewith and (IV) Granted

Related Relief [Docket No. 2332] and the Notice of Filing Second Revised Proposed Order (I)

Approving the Asset Purchase Agreement Among Sellers and Buyer, (II) Authorizing the Sale of

Certain of the Debtors’ Assets Free and Clear of Liens, Claims, Interests and Encumbrances,

(III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases in Connection Therewith and (IV) Granted Related Relief [Docket No. 2378].

                                                  JOINDER

           Landlord joins in and adopts the Landlord Objection and respectfully requests that any

order approving the sale of substantially all of the Debtors’ business and assets to the Buyer

incorporate the changes outlined in the Landlord Proposed Sale Order.

                                      RESERVATION OF RIGHTS

           Landlord expressly reserves the right to supplement this Joinder and make such other and

further objections as it deems necessary and appropriate.




1
    Capitalized terms used but not defined herein shall have the meaning ascribed to such term in the Landlord
    Objection.
                                                       2
18-23538-rdd     Doc 2422      Filed 02/05/19 Entered 02/05/19 17:55:25            Main Document
                                           Pg 3 of 3



       WHEREFORE, Landlord respectfully requests that (i) if the Court approves the

proposed sale of substantially all of the Debtors’ business and assets to the Buyer, any order

approving the sale incorporate the changes outlined in the Landlord Proposed Sale Order and (ii)

the Court grant to Landlord such other and further relief as is just and appropriate.


Dated: New York, New York                      Respectfully submitted,
       February 5, 2019
                                               FRIED, FRANK, HARRIS, SHRIVER
                                                & JACOBSON LLP

                                               By: /s/ Jennifer L. Rodburg

                                               One New York Plaza
                                               New York, New York 10004
                                               Telephone: 212.859.8000
                                               Facsimile: 212.859.4000

                                                Attorneys for Vornado Realty L.P.,
                                                770 Broadway Owner LLC and
                                                One Penn Plaza LLC, as Landlord




                                                 3
